DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 line 2, “An” should not be capitalized; claims begin with a capital letter and ends with a period.
Claim 1 is confusing because it is unclear if each of the plurality of pistons has a top end or the plurality of pistons has a top end.
Claim 2 is confusing because it is unclear if each of the sidewalls has a top end or the sidewalls has a top end.
Claim 2 line 3 calls for “an interior volume”; claim 1 line 3 calls for “an interior volume”; it is unclear if and how they are related.
Claim 4 is indefinite because it is not clear if the “can be” phrase should be interpreted as an optional statement or definite statement.
Claim 5 is indefinite because it is not clear if the “can be” phrase should be interpreted as an optional statement or definite statement.
Claim 6 line 1, “the each” is grammatically awkward and confusing.
Claim 6 line 2 calls for “a top end”; claim 1 line 6 calls for “a top end”; it is unclear if and how they are related.
Claim 7 “the plurality of pistons is” appears to be grammatically incorrect.
Claim 9 calls for “a ball and socket joint”; claim 1 calls for “a hemispherical ball member” and “a socket joint”; it is unclear if and how they are related.
Claim 15 line 2, “the geometric pattern” lacks clear antecedent basis.
Claim 17 line 2, “the user” lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document (JP 05240197) in view of WO document (WO 2009058031) and Young (US 4006499).
Japanese document ‘197 discloses a wave generating system comprising an enclosure having a base and plurality of planar sidewalls extending orthogonally upward from a perimeter of the base and defining an interior volume therein (see Figs. 1,2);
a plurality of pistons (8a) disposed along the base of the enclosure within the interior volume; a covering layer (9) pivotally attached to a top end of the plurality of pistons and affixed to the plurality of sidewalls.  Japanese document ‘197 discloses the invention substantially as claimed.  However, Japanese document ‘197 is silent about including
a control panel in operable communication with the plurality of pistons and
wherein the upper end of each piston includes a hemispherical ball member that engages with a socket joint disposed on an interior surface of the covering layer.
WO document teaches a control panel (8) in operable communication with hydraulic rams to generate waves (see page 16).  Young teaches the upper end of each piston includes a hemispherical ball member that engages with a socket joint disposed on an interior surface of the covering layer (66,70, col. 7).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document ‘197 to include a control panel in operable communication with the rams as taught by WO document ‘031 since such a modification can create the desired wave pattern.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document ‘197 to have the upper end of each piston includes a hemispherical ball member that engages with a socket joint disposed on an interior surface of the covering layer as taught by Young since such a modification enables various position of the covering layer to generate desired wave patterns.
Re claim 2,  wherein the enclosure is bounded by the base, the plurality of sidewalls, and the covering layer attached thereon to a top end of the sidewalls such that the enclosure defines an interior volume in which the plurality of pistons is disposed (see Figs. 1,2 of Japanese document).
Re claim 3,  wherein each piston of the plurality of pistons is independently controllable with respect to each additional piston of the plurality of pistons (see machine translation of Japanese document).
Re claim 4, wherein the plurality of pistons can be configured to make wavelike patterns and contours in the covering layer via the control panel (see machine translation of Japanese document and control panel of WO document)  .
Re claim 5, , wherein the plurality of pistons can be configured to create various geometric patterns as desired by a user via the control panel (see machine translation of Japanese document and control panel of WO document).
Re claim 6, each piston of the plurality of pistons includes a rounded tip on a top end thereon (see the combination of Japanese document and Young Fig. 6).
Re claim 7, Japanese document is silent wherein the plurality of pistons is pneumatically operated.  Pneumatically operated rams (pistons) are old and well known.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document (as modified above) to have the pistons pneumatically operated since such systems are notoriously old and well known.  
Re claim 8, wherein each piston of the plurality of pistons is of a rigid construction (see 8a, machine translation of Japanese document).
Re claim 9, wherein each piston of the plurality of pistons is connected to the covering layer via a ball and socket joint to allow for contouring on the surface of the covering layer while the piston is going from an extended to retracted position (see the combination of Japanese document and Young Fig. 6).
Re claim 10, wherein the covering layer is of a flexible construction (see machine translation of Japanese document).
Re claim 11, wherein the covering layer is removable (see machine translation of Japanese document).
Re claim 12, wherein the covering layer is of a waterproof construction (see machine translation of Japanese document).
Re claim 13, further comprising a display screen in operable communication with the control panel (see Fig. 3 of WO document).
Re claim 14, it would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to have the display screen comprises an interface having touchscreen functionality since such type of display screen is conventional.

Re claim 15, , it would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to have the display screen allow a user to selectively control the geometric pattern of the plurality of pistons as desired since such a modification is a mere design choice and enables the user generate a desired wave pattern.
Re claims 16,17, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to have a transceiver within the control panel in electronic communication with a remote control, wherein actuators disposed on the remote control allow the user to selectively control the wave generating machine since such remote controller is old and well known.  Such a modification enables a user not in the immediate area to generate desired wave patterns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
6/9/2022